JANVIER, J.
(dissenting). I understand from the majority opinion that my associates feel that the decision of the Supreme Court of the United States in Minneapolis, St. P. & S. S. M. Ry. Co. vs. Rock, 279 U. S. 410, 49 S. Ct. 363, 365, 73 L. Ed. 766, and the opinion in Kenny vs. Union Ry. Co., 166 App. Div. 497, 152 N. Y. S. 117, cannot be reconciled, and in this I agree with them. But I cannot agree that the reasoning which led to the decision in the New York case is more sound than that advanced by Mr. Justice Pierce Butler of the Supreme Court of the United States in the Rock case.
In order to recover under the Workmen’s Compensation Laws of Louisiana (Act No. 20 of 1914, as amended) the claimant must show that there was an employment. There must be an employer and an employee, otherwise the Compensation Laws are not applicable.
As the Supreme Court of the United States said in the Rock case, supra, “respondent’s position as employee is essential to his right to recover under the act.”
It has been held several times in this state that recovery in compensation is not based on tort liability, but on contractual obligation. Legendre vs. Barker, 5 La. App. 619; Burson vs. Ohio Oil Co., 6 La. *539App. 739. There can be no contractual obligation unless there is a contract, either written or verbal. There can be no contract where one of the parties procures from the other, through fraud, a consent which, except for the fraud could not possibly have been obtained.
Here the so-called “employer” would not have engaged the so-called “employee” if there had not been fraudulent deception in all four of the following particulars: (1) As to race or color of Adams, the employee; (2) as to his age; (3) as to his possession of a chauffeur’s badge or license; (4) as to his name.
In the Rock case the employee substituted a certificate of physical examination of another person; here the employee substituted a chauffeur’s badge or license of another person. I cannot follow my associates in their reasoning that there is a distinction on this point.
It will not do to say that the defendant did not rely on that badge or certificate and made an examination of its own. It must be conceded that the city ordinance and the defendant’s rule requiring that a badge or certificate be produced, were adopted for some good purpose. We cannot assume that an employer of labor, having adopted apparently reasonable regulations, has done so for other than good, sound business reasons. It is fair to assume that, when Adams appeared and stated that he was licensed by the city of New Orleans as a chauffeur, defendant relied to some extent on his declaration in this regard and on his production of a chauffeur’s badge. In the decision in the Rock case the Supreme Court of the United States stated that it was of no importance that the accident did not result from -the fraudulent deception. The same reasoning applies here, except that here, as we have already held in Plick, Wife of Adams, et al. vs. Anthony Tusa et al., 11 La. App. 106, 124 So. 678, the negligence of Adams himself contributed to the accident, and thus the cause cannot be said to be dissociated from the fraud; that is, Adams fraudulently persuaded defendant that he was a careful chauffeur, and he did this by producing a chauffeur’s badge, whereas, in fact, the cause of the accident was his own carelessness. In my opinion the facts. in this case bring it squarely within the doctrine announced by the Supreme Court of the United States in the Rock case, wherein we find the following:
“Respondent’s position as employee is essential to his right to recover under the act. He in fact performed the work of a switchman for petitioner, but he was not of right its employe, within the meaning of the act. He obtained and held his place through fraudulent means. While his physical condition was not a cause of his injuries, it did have direct relation to the propriety of admitting him to such employment. It was at all times his duty to disclose his identity and physical condition to petitioner. His failure so to do was a continuing wrong in the nature of a cheat. The misrepresentation and injury may not be regarded as unrelated contemporary facts. As a result of his concealment his status was at all times wrongful, a fraud upon the petitioner, and a peril to its patrons and its other employees.’ Right to recover may not justly or reasonably be rested on a foundation so abhorrent to public policy.”
The majority opinion cites several cases as authority for the proposition that fraud in obtaining employment does not prevent recovery by the employee as such.
In practically all of these cases the only fraudulent misrepresentation was with regard to the age of the applicant for the position. It is evident that, in all such cases, the applicant was apparently at least twenty-one years old, for otherwise the *540misrepresentation could not have been relied on. It is also clear that a mis-statement as to age in such a case is of no material importance.
I quite agree with Mr. Justice Sayre in the statement made by him in St. Louis & S. F. R. Co. vs. Brantley, 168 Ala. 579, 53 So. 305, 306:
“I would not, however, be understood as declaring that every misrepresentation made by one applying to an employer for employment so vitiates the ensuing contract as to deprive the employee of the benefit of the statute. To have that effect the misrepresentation must be material to the contract, must be made with the intent to defraud, and must deceive.”
It strikes me that the misrepresentations made in, the case we are now considering were material, were made with the intent to defraud, and did deceive. The defendant had no intention at any time of employing a negro. It no doubt realized that the employment of negroes would create disturbances and disputes with the other employees. If such disturbances or disputes had resulted in violence, then respondent would have been liable, for, under the doctrine announced by our Supreme Court in Ferguson vs. Cady-McFarland Gravel Co., 156 La. 871, 101 So. 248, 249, a master is liable in compensation to an employee injured by a fellow employee as the result of a personal grudge. On this point the court said:
“An employee, like the decedent, who may have an enemy among his fellow employees in the same gang in which he is required to work, necessarily comes in contact with such enemy throughout- all hours of the day, and is constantly exposed to assault and bodily harm. He therefore incurs greater risk necessitated by his employment than a person ordinarily would be subjected to outside of such employment.”
Furthermore, how can it be said that the misrepresentation as to the ownership of a chauffeur’s badge was of no material importance. The employer had an absolute right to rely on the fact that such a badge meant that the employee was certified by the city to be a competent chauffeur.
The misrepresentation as to the name was also of material importance, because it was made for the purpose of preventing the employer from discovering the fact that the applicant was a negro. The applicant knew, and his parents knew, that if his correct name was given, and if his residence was given, there would be grave danger of the employer discovering that he was colored' and not white.
I shall briefly refer to the cases cited in the majority opinion in an endeavor to show that in each of them the misrepresentation was in regard to matters of small importance.
In Hart vs. N. Y. C. & H. R. R., 205 N. Y. 317, 98 N. E. 493, the only misrepresentation was as to age. A boy apparently of mature age stated that he was over twenty-one, and thus obtained employment in violation of a rule of the company.
In Galveston, H. & S. Ry. Co. vs. Harris, 48 Tex. Civ. App. 434, 107 S. W. 108, the applicant stated that he had never had litigation against a railroad company. This statement was untrue, and violated a rule of the company that it would not employ any one who had had previous litigation against a railroad. Surely such a misrepresentation was not material.
In Lupher vs. Atchison, T. & S. F. R. Co., 81 Kan. 585, 106 P. 284, 25 L. R. A. (N. S.) 707, the misrepresentation was solely as to age.
*541In St. Louis & S. F. R. Co. vs. Brantley, 168 Ala. 579, 53 So. 305, the misrepresentation was solely as to age, but the case was remanded on other points. The majority of the court stated that the misrepresentation would not deprive the claimant of the right to recover, “unless the immaturity immediately contributed to the injury.” The immaturity referred to was lack of age on the part of the claimant.
In McDermott vs. Iowa Falls & S. C. Ry. Co. (Iowa) 47 N. W. 1037, the court held that the jury should consider whether the misrepresentation as to age was material.
In Matlock vs. Williamsville, G. & St. L. R. Co., 198 Mo. 495, 95 S. W. 849, 115 Am. St. Rep. 481, the misrepresentation was solely as to age, but I do not consider this case at all in point, because the court held that the situation was such that, regardless of the employment or of the age, the negligence shown would have rendered the defendant liable.
My associates in the majority opinion cite Stafford vs. B. & O. R. R. Co., 262 F. 807, 811 (D. C. W. Va.). As I read this decision, it is squarely in line with the decision of the Supreme Court of the United States in the Rock case, supra, but, if I am mistaken in my interpretation of it, then, as the facts involved are identical with those discussed in the Rock case, it is overruled by the decision of the Supreme Court of the United States.
In Payne, Agent, vs. Daugherty (C. C. A.) 283 F. 353, I find that the misrepresentation was merely as to the physical condition of the applicant, and I think that this case is also distinguishable on the ground that, although it was brought under the Employers’ Liability Act, the court stated that it really resulted from a violation of the Safety Appliance Act. Furthermore, it seems to me to be directly in conflict with the doctrine announced in the Eock case.
It is said that a contract procured by fraud is merely voidable and not void “ab initio.” There is 'no doubt that this statement is correct as a general proposition, but, as applied to this case, it overlooks the essential fact that the right to annul a contract because of facts not known is in fact no right at all until discovery of the facts. Conceding that the defendant could have annulled the contract on showing the true facts, it so happens in this case that it did not know them, and its lack of knowledge resulted solely from the fraud. It did not know the true facts until after the accident, which terminated the contract and which brought into existence the right now sued on, if that right exists at all. Of course, if the defendant had discovered the deception, and had, after such discovery, retained the employee, an entirely different case would have been presented. The words in bold type in the following quotation from the syllabus of the Rock case are, on this point significant:
“One who obtains a job as switchman by fraudulently evading the company’s rule for physical examination, and who is injured in the course of his employment while the company remains unaware of the deception, is not of right an employee. * * *"
I am not prepared to say that any fraud would, in my judgment, be sufficient to annul a contract of employment and to render inapplicable to such a contract the Workmen's Compensation Laws of this state, but I believe that here, where we have four distinct fraudulent acts, and where it is conceded that the employment would not have come into existence but *542for the deception in all four particulars, it would he monstrous to allow a recovery which, as I have already stated, can only result from a contract of employment, where that contract of employment was brought into existence solely and entirely as a result of a deception, a fraud, and a cheat.'Then, too, I cannot lose sight of the fact that it is not the minor employee who is now before us seeking recovery, hut that the parents are the plaintiffs, and that they, in a large measure, assisted in the perpetration of the fraud. As I read the record, it was the mother, one of the plaintiffs now before us, who, in effect, stole from the clothing of another chauffeur the badge' which her son used, and thus we find that the parents, plaintiffs now before us, are seeking to benefit as the result of their own fraud and deception. The evidence given by Mrs. Adams shows beyond peradventure that she was not ignorant of the deception. She seems to be a woman of remarkable intelligence and with keen appreciation of the legal effect of the various facts connected with the deception practiced.
The danger which would result from the violation of the reasonable rules of defendant cannot be lost sight of. The general public is interested as well as the patrons of defendant company, and, for this reason, public policy requires that -contracts of this kind be not induced by fraud and that reasonable rules and regulations he not set at naught hy fraudulent misrepresentations such as were made in this case. As was said in Stafford vs. B. & O. R. R. Co., supra:
“The force of the moral side of the .question bears strongly, too, in the same direction. Railroad brakemen fill very responsible places in railroad operation. Not only the corporation, but the public also, are vitally interested in his physical and other ability to protect both lives and property from destruction.”
But I do not flatter myself that I can state the proposition that employment secured through fraud is no employment at all more succinctly, nor more forcibly than has been done by the Supreme Court of the United States in the Rock case, to which I have referred, and I rest my view squarely on that opinion.
I, therefore, respectfully dissent.